Citation Nr: 0921819	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin condition of 
both lower extremities (claimed as jungle fungi and 
cellulitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a skin condition of both lower extremities 
(claimed as jungle fungi and cellulitis).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2008).


FINDING OF FACT

A skin condition of the lower extremities is not related to 
service.


CONCLUSION OF LAW

A skin condition of both lower extremities (claimed as jungle 
fungi and cellulitis) was not incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided the Veteran with VCAA-required notice regarding 
his service connection claim in correspondence sent in August 
2007.  This letter notified him of what evidence was 
necessary to substantiate entitlement to service connection, 
VA's responsibilities in obtaining information to assist him 
in completing his service connection claim, and identified 
his duties in obtaining information and evidence to 
substantiate his claim.  This letter also provided notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the claimed disabilities.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  The information and evidence associated with the 
claims file consist of his service treatment records and 
post-service VA medical treatment records.  He was also 
afforded a VA examination in connection with his claim.  

In his claim for service connection, the Veteran made 
reference to treatment by a private podiatrist, but has not 
submitted records of this treatment of authorized VA to 
obtain the records.  He indicated that the only treatment for 
his claimed skin condition had been provided by VA.  Records 
of this treatment have been obtained.  There are no other 
outstanding records of which the Board is aware.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2008); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Service treatment records reflect that the Veteran's feet and 
skin were normal during his physical examination upon 
induction in November 1943.  A February 1944 service 
treatment record shows he was diagnosed with German measles, 
later diagnosed as Mumps, after he developed a macular rash 
over the face, chest, and abdomen.  There is no documentation 
in his service treatment records that this particular rash 
ever spread to his feet or legs.  

There is also no record of complaint or treatment of any 
other skin condition involving the feet or legs in the 
service treatment records.  In June 1946, the physical 
examination for separation purposes reflected that his skin 
was normal.  

The post-service medical evidence shows treatment for a 
fungal infection of the lower extremities beginning in June 
2000.  At that time, it was noted that he had received no 
previous professional treatment for the problem.  A VA 
podiatry consult in June 2000 indicates that the Veteran had 
thick, discolored nails and maceration of the 4th interspace, 
right foot.  He was diagnosed with onychomycosis and 
bacterial infection.  In October 2006, his outpatient medical 
records indicate that he was diagnosed with cellulitis of 
both lower extremities and was treated with antibiotics.  It 
was noted that he had been treated for this condition by a 
private health care provider in July 2006.

The Veteran's claim for service connection was received in 
January 2007.  In the application, he reported that he caught 
jungle fungi in helping soldiers that had been transported 
from Guadalcanal to Camp Lejune, North Carolina.  He added 
that for several years VA doctors had given him various 
salves to treat the condition.

In April 2007, he was again treated for cellulitis of both 
lower extremities, and was prescribed different antibiotics.    

The Veteran underwent a VA physical examination in October 
2008.  The examiner reported that the claims folder had been 
reviewed.  The Veteran complained of a rash on his feet and 
legs.  He reported that the rash started in service, was 
diagnosed as a fungal infection, and was treated with cream.  
He told the examiner that the rash did not itch, but he had 
numbness of the lower legs and feet.  

The Veteran also told the examiner that he served as a 
Pharmacy Mate 2nd Class at the Naval Hospital in Camp 
Lejeune, North Carolina.  At Camp Lejeune, he helped unload a 
train containing 400 injured Marines who had just traveled by 
ship from Guadalcanal.  He explained that he did not treat 
the injured Marines, but he did share barracks with men who 
were not being treated for injuries.  He believed that he 
caught jungle fungi from the injured Marines who returned 
from Guadalcanal, but does not know how he got the infection.  
He said that he more than likely treated the infection 
himself.  

The Veteran also told the examiner that VA medical centers 
(VAMCs) had given him various creams over the years for the 
rash, but the condition had grown worse and he had developed 
cellulitis.  The examiner noted that a VAMC had prescribed a 
topical zinc-oxide cream for the rash in March 2008, but no 
other prescriptions for any creams are evident.

On physical examination, the examiner found that the Veteran 
has a mild fungal infection between all of his toes.  He also 
has a severe fungal infection of all of his toenails, 
deformity of the toenails, and a mild, light-red rash on the 
anterior tibial areas of the legs.  The examiner checked each 
foot separately and found no deformity, no tenderness, and no 
abnormalities in the skin, except for the mild fugal rash 
between the toes.  The examiner did not find any indication 
of cellulitis of the lower extremities.  

Regarding the numbness in the Veteran's lower legs and feet, 
the examiner found that the Veteran has severe peripheral 
neuropathy in the toes, feet, and ankles, extending to the 
top of the rash on the mid-calves, secondary to diabetes 
mellitus type-2.  The examiner also noted that the presence 
of diabetes makes the rash more difficult to control.   

Following the physical examination, the examiner opined, "it 
is more likely than not that [the Veteran's] fungal infection 
of the feet and toes and the anterior lower legs occurred 
after he left active duty military service, thus it is more 
likely than not that his problems with the fungal infection 
of his toes and toenails and anterior lower legs did not 
occur on active duty, according to the military medical 
records."

In explaining the rationale for his opinion, the examiner 
noted that the Veteran was not involved with the actual 
treatment of the injured Marines.  He only helped move the 
injured men from the train to the hospital.  The examiner 
also noted that it was not unusual for men in the barracks to 
develop fungal infections between their toes and on their 
toenails.  The examiner indicated that he personally served 
in Vietnam and developed a fungal infection of his toes and 
toenails.  He explained that most men did not seek treatment 
from any medical person while on active duty, but simply used 
an over-the-counter fungal cream.  However, the examiner 
noted that the Veteran's separation examination revealed that 
he did not have an infection of the feet or legs at the time 
of discharge.  There was also no indication of treatment for 
skin problems of the feet and legs during service.  The 
examiner noted that the earliest prescription for a topical 
cream for the rash was prescribed March 24, 2008.  

Turning to the merits of the claim, the medical record shows 
that the Veteran currently has a mild fungal infection 
between all of his toes; a severe fungal infection of all of 
his toenails; deformity of the toenails; and a mild, light-
red rash on the anterior tibial areas of the legs and has had 
cellulitis.  Hence, a current disability is shown.  

Where, a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the Veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's representative has argued in a brief to the 
Board that the Veteran served in combat in the Pacific and 
that the provisions of § 1154(b) are for application.  The 
Veteran, however, has not reported participation in combat, 
much less, reported that he incurred a skin condition in such 
service.  Assuming arguendo that § 1154(b) did somehow apply; 
the evidence would still need to show a link between the 
current disability and service.

The Veteran asserts that his skin condition began during 
service and had continued since separation.  He is competent 
to report that his symptoms began in service and have 
continued since.  However, this testimony must be weighed 
against the contemporaneous record showing no complaints or 
findings.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is also no evidence of complaint or treatment for a 
fungal infection of the feet or legs from the Veteran's 
separation from service in June 1946 until June 2000--a 
period of fifty-four years.  This lengthy period of time 
without complaint or treatment is probative evidence against 
continuity of symptomatology.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).

The only medical opinion of record is that of the VA medical 
examiner who concluded that it was less likely than not that 
the Veteran's skin condition was incurred on active duty.  
The opinion took into account the Veteran's reports and was 
accompanied by a supporting rationale.  This opinion was also 
consistent with the contemporaneous record.  For these 
reasons, the medical opinion is more probative than the 
Veterans recent reports of a continuity of symptomatology.

Thus, the preponderance of the competent evidence is against 
finding a link between a skin condition of the lower 
extremities in service; a continuity of symptomatology since 
service; and a nexus between the current diagnoses and active 
service.  Therefore, the benefit-of-the-doubt doctrine does 
not apply and service connection is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2008); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for a skin condition of both lower 
extremities (claimed as jungle fungi and cellulitis) is 
denied.  



____________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


